DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 5/6/2020 amending claims 1 and 11.  Claims 1-19 are pending of which claims 1-10 have been examined below.  Claims 11-19 were previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 5/6/2020 has been entered.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6,271,648) in view of Gale et al. (US 9,821,810, hereinafter “Gale”) and in further view of Kim et al. (US 2015/0084597, hereinafter “Kim”).
With respect to claim 1, Miller discloses a start control system for a vehicle (abstract, preconditioning a battery of a hybrid electric vehicle to improve cold temperature starting of the vehicle), comprising: an electronic control unit (ECU), configured to send an ignition request signal (controller 30, Fig. 1); a starter (starter/generator 16, Fig. 1); a starting power supply, wherein the starting power supply comprises: a starting battery (34, Fig. 1) and a battery management system (BMS), configured to receive the ignition request signal sent by the ECU, and detect the temperature of the starting battery (controller 30 also acting as BMS and temperature sensors 32, Fig. 1 and Column 4, Lines 16-28), wherein, in response to detecting that the temperature of the starting battery is less than a preset threshold (step 46, Fig. 2), the BMS is further configured to connect a load to the starting battery to cause the starting battery to discharge at a high current for a preset time (step 46, Fig. 2), and to provide a starting current to the starter after discharging (paragraph bridging Columns 4 and 5 and claim 13, the load being torque pulsation and “monitoring a temperature of said battery; and starting said vehicle when said monitored temperature exceeds a predetermined value” and Column 5, Lines 46-55, temperature rises within a “few seconds” as seen in Fig. 4d).  Moreover, with respect to the limitations “before the starter is started,” it is noted that the battery preconditioning operation in Miller by “torque pulsation” is not the same as “starting the starter” as a normal starting the starter operation cannot reasonably included reverse operation, which does not lead to starting the vehicle and is in fact against starting the vehicle.
Miller does not expressly disclose that the load is an air conditioner.  Nevertheless, such a choice is merely a matter of design choice and well within the ordinary skill in the art.   For example, Gale, in the same field of invention, clearly teaches the accessory load (66, Fig. 1) to be a number of things including fans, electric pumps, heaters, power steering, etc. (e.g. Column 4, Lines 53-60).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gale into the invention of Miller so as in addition to cranking the engine thereby reducing static friction also operate the A/C for warming up the vehicle simultaneously thus further improving the overall operation efficiency.
Moreover, Miller does not expressly disclose that after the discharging for the preset time, the BMS is further configured to disconnect the air conditioner from the starting battery.  However, Miller does teach that the battery may be preconditioned for a predetermined period of time until a predetermined battery temperature value is sensed or measured (see Column 6, Lines 6-16, i.e. “once preconditioning has ended, controller 30 proceeds to step 52, and starts the vehicle 10 by use of starter/generator 16”) thus strongly suggesting that at that point (i.e. at the end of the preconditioning), the load is expected to be disconnected. 
Kim, in the same field of invention, teaches the load disconnection limitation upon the conclusion of discharge period for a preset time (¶ 50, “after the battery pack P is warmed up for a predetermined time, the control unit 13 outputs a forced discharging end signal to terminate the forced discharging of the battery pack P” also see Fig. 3, the load corresponding to 14b resistor).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kim into the invention of Miller so as a vehicle user may select a time to warm up a battery pack, thereby allowing for efficient warm up without unnecessary consumption of the battery pack (i.e. just up to the point where needed for the battery to warm up without depleting the battery, see Kim’s ¶ 27). 
With respect to claim 2, Miller does not disclose wherein the starting battery is a lithium-ion battery.  However, Gale teaches this limitation (Column 5, Lines 17-18).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gale into the invention of Miller in order to have a suitable rechargeable battery since these batteries compared to other batteries have a higher energy density as well as lower maintenance (Ni-Cad cells require a periodic discharge to ensure that they do not exhibit the memory effect. As this does not affect lithium ion cells, this process or other similar maintenance procedures are not required).  
With respect to claim 3, Miller does not expressly disclose wherein the high current is in a range from 50 A to 450 A.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have picked this range of current since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
With respect to claim 4, Miller does not expressly disclose wherein the preset time is in a range from 5 s to 30 s.  Nevertheless, Miller does disclose the time to be a few seconds (Column 5, Line 48) thus clearly suggesting these features.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have picked this range of time since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
With respect to claim 6, Miller as modified by Gale further discloses a control switch (switch 58, Fig. 3), wherein the BMS controls the control switch to be closed or opened to control the starting battery and the load to be connected or disconnected.
With respect to claim 7, Miller does not expressly disclose a DC-DC converter, wherein the DC-DC converter comprises a high voltage side and a low voltage side, the starting battery is connected to the low voltage side, the air conditioner is connected to the high voltage side, and the DC-DC converter is configured to convert a low-voltage output of the starting battery into a high-voltage output.  However, Gale teaches these limitations (e.g. Fig. 1, converter 70 and the paragraph bridging Columns 4 and 5).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gale into the invention of Miller in order to adjust the voltage as needed.
With respect to claim 8, Miller does not expressly disclose a compressor, wherein the compressor is connected to the high voltage side of the DC-DC converter, so as to increase load consumption of the starting battery.  However, Gale teaches various accessories such as heaters, e.g. Column 4, Lines 53-60, with A/C inherently including a compressor).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gale into the invention of Miller so as in addition to cranking the engine thereby reducing static friction also operate the A/C for warming up the vehicle simultaneously thus further improving the overall operation efficiency.
With respect to claim 10, Miller as modified by Gale further discloses a vehicle, comprising the start control system of claim 1 (Fig. 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Gale in view of Kim and in further view of McMahan et al. (US 6,002,240).
With respect to claim 5, Miller does not expressly disclose a controller area network (CAN) bus, wherein the ECU is connected to the BMS by the CAN bus.  However, McMahan et al., in the same field of invention, teaches this limitation (e.g. Fig. 2, CAN BUS 250, ECU 210 and BMS 230).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of McMahan et al. into the invention of Miller since CAN data transfer speeds far outstrip traditional analog wiring harnesses since multiple messages can be sent simultaneously to all connected devices, sensors or actuators.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Gale in view of Kim and in further view of Wildgruber et al. (US 2016/0068167).
With respect to claim 9, Miller further discloses a generator (16, Fig. 1) but does not expressly disclose an engine control module (ECM); and a local interconnect network (LIN) bus, wherein the ECM is connected to the generator by using the LIN bus.  However, Wildgruber et al., in the same field of invention, teaches this limitation (e.g. Fig. 1 and ¶ 28).  It would have Wildgruber et al. into the invention of Miller since Lin bus is an inexpensive serial communications protocol that supports remote and non-critical applications in a car's network. Unlike CAN, LIN works on a master-slave topology.

Response to Arguments
Applicant’s arguments filed on 4/24/2020 (pages 6-8 of the remarks) have been fully considered, but they are moot in view of the updated rejections above. 
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)-272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669